Case 3:19-cr-00446-MAS Document 12 Filed 06/27/19 Page 1 of 2 PagelD: 24

USAO#2018R00737 /JNM R E C E | V
DISTRICT OF NEW JERSEY JUN 27 any °
* AT 8:39
UNITED STATES OF AMERICA : Hon. Michael A Shyoy COREE WATS
V. ; Criminal No. 19- Y4L
MARTIN D. FRIED 7 21 U.S.C. § 846

INFORMATION

The defendant having waived in open court prosecution

by indictment, the United States Attorney for the District of New Jersey charges:
Count One
(Attempt to distribute and possess with
intent to distribute a controlled substance)

On or about July 20, 2018, in Ocean County, in the District of New

Jersey, and elsewhere, defendant
MARTIN D. FRIED,

a licensed physician, did knowingly and intentionally attempt to distribute and
dispense, outside the usual course of professional practice and not for a legitimate
medical purpose, a quantity of a mixture and substance containing a detectable
amount of oxycodone, a Schedule II controlled substance, contrary to 21 U.S.C.
§§ 841(a)(1) and (b)(1)(C).

In violation of 21 U.S.C. § 846.

CRAIG CARPENIrO
UNITED STATES ATTORNEY
Case 3:19-cr-00446-MAS Document 12 Filed 06/27/19 Page 2 of 2 PagelD: 25

 

OOZC-S£9-EL6
ASAT MAN “MAVMANT
AANAOLLY “SQ INVLSISSW
HSINIW ‘N Hdasor

 

 

AUSAAC? MAN NAVMAN AANAYOLLY SALVIS CELINQ
OLINAITIVD DIVAD

 

9¢8 8 'O'S'N IZ
YON NOLLVNMOANI

 

aaa *d NILAVIN
“A

VOIMaWNV JO SALV.LS GALINA

 

AQSIIl MON JO JOLISIG
HOD JMISIC seyeyg poyuy

 

Mate -b/ ‘CHEWNN ASVO
